Case 0:20-cv-60747-RKA Document 28 Entered on FLSD Docket 09/29/2020 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 20-60747-CIV-ALTMAN/Hunt

  GBX TECHNOLOGY, LLC,

         Plaintiff,
  v.

  DLA PIPER LLP (US), et al.,

        Defendants.
  _________________________________________/

                                   ORDER OF DISMISSAL

         THIS MATTER is before the Court on the Plaintiff’s Notice of Voluntary Dismissal

  [ECF No. 27]. Being fully advised, the Court hereby

         ORDERS that this action is DISMISSED without prejudice. This case shall remain

  CLOSED. All pending hearings and deadlines are TERMINATED, and any pending motions

  are DENIED as moot.

         DONE AND ORDERED in Fort Lauderdale, Florida, this 28th day of September 2020.




                                                        ________________________________
                                                        ROY K. ALTMAN
                                                        UNITED STATES DISTRICT JUDGE
  cc:    counsel of record
